83857: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00131: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83857


Short Caption:MANGUIN VS. W. PROGRESSIVE NEV., INC.Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCarmen Manguin
					In Proper Person
				


PetitionerJolan Manguin
					In Proper Person
				


RespondentWestern Progressive-Nevada, Inc.
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


01/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/03/2021Filing FeeFiling Fee due for Petition. (SC)


12/03/2021Petition/WritFiled Proper Person Petition for Peremptory Writ of Mandate Under NRAP 21(a). (SC)21-34475




12/03/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)21-34480




12/03/2021Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ of Mandate. (SC)21-34481




12/08/2021Filing FeeFiling Fee Paid. $250.00 from Carmen Manguin/Jolan Manguin.  Check no. 1170. (SC)


12/08/2021AppendixFiled Supplemental Appendix to Petition for Writ. (SC)21-35001




01/03/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  JH/RP/LS  (SC)22-00131





Combined Case View